1.Newly submitted claims 12-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant received an action for claims directed to forming light scattering dots on the surface of the lens.  However, applicant has now amended the claims to recite either light scattering dots on the surface or the lens material comprising a plurality of particles which form light scattering centers.  It is submitted that such an amendment brings into consideration an aspect of the invention that was not initially claimed and at this point constitutes a separate, distinct embodiment.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the aspect of the material comprising a plurality of particles that form light scattering centers has been withdrawn from consideration as being directed to a non-elected embodiment.  See 37 CFR 1.142(b) and MPEP § 821.03.  Applicant needs to amend the claims so that they are commensurate in scope with the originally claimed invention.  Ie, the references to the lens forming material comprising a plurality of particles which form a plurality of light scattering centers through the body of the lens in claim 12, lines 12-13 needs to be deleted; the recitation at line 15 of claim 12 also needs to be deleted; the same for the recitations in instant claims 13, 14, 17 and 18.  Also, newly added claims 27-30 appear to be directed to the embodiment employing a dispersion by which light scattering centers are distributed throughout the molded lens—ie, the embodiment held to be separate and distinct from that originally examined.  Unless applicant can show that newly added claims 27-30 are directed to the originally claimed and examined embodiment, these claims will be withdrawn as directed to a non-elected embodiment.  
2.Claims 12-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 12 to recite that the light scattering dots “are distributed through a central region and a peripheral region of the contact lens” at the last two lines thereof and there is no support for this.  As shown in the instant figures and disclosure, the light scattering dots are only distributed on the peripheral surface of the lens, not the center thereof.  While support for the distribution of light scattering centers in the central region of the lens, along with additional molding steps, does exist at paragraphs 0115-0118 of the corresponding  PGPub 2020/0241325, this is directed to the embodiment that has been held to be non-elected through constructive election—see paragraph 1, supra.  Indeed, the distribution of light scattering centers due to the distribution of particles in the resin material itself is a separate and distinct embodiment from forming light scattering dots on the surface of the lens and the former has been held as a non-elected embodiment.  However, there is no suggestion in the instant specification as filed that a distribution of the light scattering dots on the surface of the contact lens extends to the central region of the lens.  Applicant needs to point out exactly where support for this exists for this or delete it from the claims—ie, claim 12, last two lines.  Also, support for newly added claims 27-30 needs to be clearly shown in conjunction with the embodiment initially claimed.  If such cannot be shown, then these claims need to be cancelled.                
3.Claims 12-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite that the light scattering dots are distributed “through a central region and a peripheral region of the contact lens”.  However, it is unclear how an effective contact lens would be formed if the dots remain in the central region and the claims are submitted to be indefinite for this reason.  Note that no new matter can be inserted into the claims to correct this.  As it stands, it is submitted that the formation of a hole and the filling in of that hole with clear material constitutes new matter with respect to the embodiment that was initially claimed and examined—ie, the instant embodiment of forming light scattering dots on the surface of the lens.  Again, the embodiment of using a material with a plurality of particles that form a plurality of light scattering regions through the body of the lens has been held as non-elected since it constitutes a separate and distinct embodiment from that which was originally examined.  
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19, 21, 23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitz et al 2019/0033619 in view of Wu et al 6,203,156 and Yin et al 2015/0151500, either alone, or further in view of Breger 2001/0050750 (see paragraph 0010).
Neitz et al, Wu et al and Yin et al are applied for reasons of record, the references teaching the basic claimed method lacking essentially the aspect of distributing the light scattering dots—on the surface of the lens—through a central and peripheral region of the lens.  Of course, Neitz et al shows such dots distributed on the peripheral region of the contact lens but not in the central region thereof.  To the extent that the instant amendment constitutes new matter as already set forth, it is submitted that Neitz et al, Wu et al and Yin et al are sufficient to reject the claims.  If the aspect of distributing the light scattering dots in the central region of the contact lens is judged to not be new matter with respect to the originally claimed invention, then newly applied Breger would be applicable.  Breger teaches that it is known in the art to make contact lenses from a blank from which a central hole is then drilled and filled with a clear plastic material—see paragraph 0010.  It would have been obvious to have modified the method of Neitz et al by manufacturing the lens with light scattering dots along peripheral and central portions of the lens and then employ the removal and filling at the center thereof to form a lens with a clear center aperture area as taught by Breger.  The combination with Berger also teaches amended claim 14 as well as newly added claims 27-30.
5.Claim(s) 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitz et al 2019/0033619 in view of Wu et al 6,203,156, Yin et al 2015/0151500 and Nunez et al 2010/0318185 (see paragraphs 0005 and 0065), either alone, or further in view of Breger 2001/0050750 (see paragraph 0010).
Neitz et al, Wu et al, Yin et al and Breger are applied for reasons of record, the references teaching the basic claimed method as set forth in paragraph 4, supra, but  lacking essentially certain limitations of the polymerizable composition that were held to be conventional in the art in the first action.  In view of applicant’s request for art that teaches these limitations, Nunez et al has been applied to show the use of a vinyl-containing monomer (see paragraph 0065) and the use of a siloxane monomer and a  crosslinking agent to form a thermosetting polymer (see paragraph 0005).  It certainly would have been obvious to one of ordinary skill in the art to modify the contact lens forming composition as taught in Nunez et al to facilitate forming the desired lens with the desired properties.  As applicant should be aware, these materials are purely conventional in the art.   
6.Applicant’s arguments with respect to claim(s) 12-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims in a manner that is submitted (1) to introduce a new embodiment and (2) to introduce new matter with respect to the originally claimed embodiment.  It is submitted that the aspect of forming the light scattering centers throughout the lens using a dispersion of particles in the lens material constitutes a separate and distinct embodiment from that initially claimed and this aspect is being held as constructively non-elected.  Concerning the aspect of the light scattering being present in the central region of the lens, such is only described in the instant specification with respect to the embodiment that has been held as constructively non-elected.  The support for forming the light scattering dots in the central portion of the lens needs to be pointed out in the specification or this subject matter should be deleted from the claims.  Also, if claims 27-30 do not have support with respect to the originally claimed embodiment, then these claims need to be cancelled.  New art has also been supplied to teach the limitations of claims 20, 22 and 24.  Since this art is being employed in view of applicant’s challenge to the Official Notice statement in the first action, this action is being made final.  
7.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742